Citation Nr: 1609553	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a lumbar spine disability, including as secondary to a right knee disability.  

3.  Entitlement to service connection for a right shoulder disability, including as secondary to a right knee disability.  

4.  Entitlement to service connection for a left shoulder disability, including as secondary to a right knee disability.  

5.  Entitlement to service connection for a right foot disability, including as secondary to right knee and 2nd left toe disabilities.  

6.  Entitlement to service connection for plantar fasciitis, left foot, including as secondary to right knee and 2nd left toe disabilities.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran had active service in the United States Army from May 1988 to September 1990.

These claims come before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.      

The Veteran testified in support of these claims during a videoconference hearing held before the undersigned Acting Veterans Law Judge in March 2013.  In September 2014, the Board remanded these claims to the RO via the Appeal Management Center (AMC) in Washington, D.C.  

In its Remand, the Board characterized the sixth issue on appeal as entitlement to service connection for a left foot disability, including as secondary to a right knee disability.  While in remand status, by rating decision dated November 2014, the RO granted that claim, in part, by awarding the Veteran service connection for fracture, 2nd toe, left foot.  The Veteran claims that she has another left foot condition - plantar fasciitis - that is related to service, which remains for consideration.  The Board has thus recharacterized the sixth claim on appeal as shown above.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates both electronic records.   

The claims of entitlement to service connection for a right knee disability, and entitlement to service connection for a lumbar spine disability, including as secondary to a right knee disability, are addressed in the REMAND portion of the decision, below, and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A right shoulder disability is not related to the Veteran's active service or her right knee disability.  

2.  A left shoulder disability is not related to the Veteran's active service or her right knee disability.  

3.  Arthritis of the right and left shoulders did not manifest within a year of the Veteran's discharge from active service.

4.  A right foot disability is not related to the Veteran's active service or her right knee and 2nd left toe disabilities.  

5.  Plantar fasciitis of the left foot is not related to the Veteran's active service or her right knee and 2nd left toe disabilities.  



CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 

2.  A left shoulder disability was not incurred in or aggravated by service, may not be presumed to have been so incurred, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015). 

3.  A right foot disability was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015). 

4.  Plantar fasciitis, left foot, was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA of 2000 and its implementing regulations. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

With regard to the claims being decided, the Veteran does not assert that VA violated its duty to notify, including during her March 2013 hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), that there are any outstanding records VA should obtain on his behalf, or that VA should afford her another VA examination or obtain another medical opinion in support of this appeal.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

The Veteran seeks service connection for right and left shoulder and right and left foot disabilities on either a direct basis, as related to her service, or on a secondary basis as related to her right knee and/or 2nd left toe disabilities.  According to a written statement she submitted in December 2013 and her March 2013 hearing testimony, she has had right knee problems for twenty years, which have caused her to develop other conditions, including involving her shoulders and feet.  She admits not having developed her foot conditions until after service, but claims they developed secondary to her knee problems or 2nd left foot fracture.  Allegedly, she did not have any foot problems prior to developing her knee problems. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, to prevail on the issue of service connection, there must be competent evidence of: (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Here, whether considering these claims on a direct, secondary or presumptive basis, the evidence in the Veteran's electronic records fails to satisfy all elements of a claim for service connection. 

Post-service treatment records, reports of VA examinations conducted in October 2009 and October 2014, and a December 2010 addendum opinion satisfy the first element of a service connection claim - the current disability element.  They establish that the Veteran currently has (or has had during the course of this appeal) bilateral shoulder and foot disabilities, including DJD (arthritis) of the acromioclavicular joint, bilaterally, plantar fasciitis, bilaterally, bone spurs, bilaterally, hallux valgus, bilaterally, and a retrocalcaneal exostoses and Hagland's deformity, left heel. 

Except with regard to the Veteran's left shoulder, service treatment records satisfy the second element of a service connection claim on a direct basis- the in-service incurrence element.  They show that the Veteran injured her right shoulder during service in January 1989, when she was involved in a car accident, resulting in a strain sprain, injured her left foot in September 1990, when she fractured her 2nd toe, a condition for which she is already service connected, and injured her right foot in February 1989 when she caught it between and door and a wall, resulting in foot and toe pain and swelling.  She did not complain of or receive treatment for left shoulder problems during service.   

The medical evidence of record fails to satisfy the third element of a service connection claim on a direct basis - the nexus element.  None links any shoulder or foot disability to the Veteran's service.  In addition, although the Veteran is service connected for residuals of a left 2nd toe fracture and might very well be service connected for a right knee disability in the future, none links any shoulder or foot disability to the left 2nd toe fracture or right knee disability.  Finally, as none of the evidence establishes that the shoulder arthritis manifested within a year of the Veteran's discharge from service (degenerative changes first shown on x-rays in October 2009), it fails to satisfy all elements of a service connection claim on a presumptive basis.     

During VA examinations conducted in February 2010 and October 2014, examiners specifically ruled out a relationship between the Veteran's bilateral shoulder and foot disabilities.  They found: (1) There is no evidence of a left shoulder condition in service; (2) The Veteran's in-service right shoulder injury was self limited and resolved in service; (3) Bilaterally symmetrical joint conditions are most likely age related; (4) There is no plausible basis for relating the right and left shoulder disabilities to the Veteran's right knee disability as these type of disabilities are separate entities; (5) The Veteran's in-service right foot injury was self limited and resolved without residual; (6) Plantar fasciitis, which has multiple causes, developed much later, after service in 2007; (7) The Veteran also developed bone spurs in her heels after service and that condition is often associated with plantar fasciitis; (8) The Veteran did not have hallux valgus during service (shown to be mild on x-rays in 2014); (9) That condition also has multiple causes, none of which involve the knees; and (10) Although an altered gait can add stress to the plantar fascia, no such gait was shown on examination.  

The Veteran has not submitted a medical opinion refuting those of the VA examiners.  There is thus no evidence other than the Veteran's assertions relating her bilateral shoulder and foot disabilities to service or a service-connected disability.  The Veteran is competent to report when she first began to experience shoulder and foot pain as pain is a symptom capable of lay observation.  Because she has no special training or expertise in medicine, however, she is not competent to relate these disabilities to service or another disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

Inasmuch as there is no competent and credible evidence relating a shoulder or foot disability to the Veteran's active service or a service-connected disability and also no evidence that arthritis of either shoulder manifested within a year of the Veteran's discharge from such service, the Board concludes that right and left shoulder and right and left foot disabilities were not incurred in or aggravated by service and are not proximately due to, the result of, or aggravated by, a service-connected disability.  The Board further concludes that arthritis of the shoulders may not be presumed to have been incurred during active service.  The evidence in this case is not in relative equipoise.  The benefit-of-the-doubt rule is thus not applicable.  38 U.S.C.A. § 5107 (West 2014).   


ORDER

Service connection for a right shoulder disability, including as secondary to a right knee disability, is denied.  

Service connection for a left shoulder disability, including as secondary to a right knee disability, is denied.  

Service connection for a right foot disability, including as secondary to right knee and 2nd left toe disabilities, is denied.  

Service connection for plantar fasciitis, left foot, including as secondary to right knee and 2nd left toe disabilities, is denied.  


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the remaining claims of entitlement to service connection for a right knee disability, and entitlement to service connection for a lumbar spine disability, including as secondary to a right knee disability, but additional action is necessary before the Board can proceed. 

First, during her March 2013 hearing, the Veteran testified that, during the previous year, she underwent spinal x-rays, which showed an old compression fracture.  A report of those x-rays are not in the claims file and must be obtained.  A VA examiner ruled out a relationship between the Veteran's lumbar spine degenerative joint disease (DJD) and in-service back injuries on the basis that there was no evidence of any spinal fracture, which, in certain cases, can lead to the development of DJD. 

Second, VA assisted the Veteran during the course of this appeal, including by affording her VA examinations, but as she alleges in a December 2013 written statement, the reports of these examinations are inadequate to decide the claims being remanded.  

The Veteran alleges that symptoms of her right knee disability first manifested prior to service, when she was in high school and sustained a hyperextension injury, and have continued to manifest since then, eventually developing into her current right knee disability, diagnosed in 1998 as a subluxing patella.  She also alleges that, secondary to overcompensation, her right knee disability has caused her to walk in an altered manner, resulting in a spine that is out of alignment.  This malalignment allegedly caused her to develop her current lumbar spine disability.  She alternatively alleges that her lumbar spine disability is related to in-service back injuries, which might have resulted in a fracture.

When discussing the Veteran's right knee, the VA examiner failed to consider evidence of right knee surgery in April 1998, which confirms that the Veteran has a subluxing patella.  From the Veteran's description of her right knee occasionally dislocating since age 13 (first reported many years prior to filing a claim) and treatment records showing fairly consistent right knee complaints, it appears the subluxation might be chronic.  This matter needs to be addressed on remand.  

When discussing the Veteran's back, the VA examiner acknowledged one of the Veteran's in-service back injuries, not both, and ruled out a relationship between the Veteran's DJD and service on the basis that such a disease might develop from a spinal fracture, of which there is no evidence.  The examiner did not consider the Veteran's lumbar degenerative disc disease (DDD) in relation to the Veteran's service.  The examiner also did not consider the Veteran's competent reports of lay-observable back symptoms in discussing the etiology of the Veteran's back disability.  

Accordingly, these claims are REMANDED for the following action:

1.  After securing any necessary authorization, obtain and associate with the record a report of the Veteran's spinal x-rays (dated sometime during the year preceding her March 2013 hearing), allegedly showing an old compression fracture.  

2.  Upon receipt of the above evidence, transfer the claims file to the examiner who last evaluated the Veteran's right knee and low back disabilities for an addendum opinion regarding their etiology.  Ask the examiner to follow the instructions below.

a.  Review all pertinent evidence in the claims file, including, in part, the Veteran's entrance examination, service treatment records showing two right knee and two back injuries, and post-service treatment records showing a history of a pre-service right knee injury, multiple right knee and lumbar spine complaints and treatment visits, a report of April 1998 surgery resulting in a finding of a subluxing patella, and a December 2004 treatment record diagnosing spina bifida and disc dysfunction, asymptomatic over the previous several years. 

b.  Indicate in writing in the record that the review included all pertinent evidence.

c.  Record in detail the Veteran's history of right knee symptoms, particularly any instances of subluxation/dislocation prior to, during and after service, and low back symptoms.

d.  Note each right knee and low back diagnosis recorded during the course of this appeal, including in private treatment records and VA examination reports.

e.  Acknowledging the Veteran's competent reports of lay-observable right knee symptoms, offer an opinion as to whether her right knee disability, however diagnosed, including as chondromalacia patella and subluxing patella, is at least as likely as not the result of her service, including the right knee injuries.  

f.  Based on the Veteran's reported history, specifically indicate whether the Veteran's subluxing patella, shown during April 1998 surgery, is chronic and initially manifested prior to service, when the Veteran first experienced a right knee injury.  

g.  If so, offer an opinion as to whether the preexisting subluxing patella worsened in severity during service, including as secondary to the right knee injuries.  

h.  Acknowledging the Veteran's competent reports of lay-observable low back symptoms, offer an opinion as to whether her lumbar spine DDD is at least as likely as not related to her service, including the two documented lumbar spine injuries.  

i.  If the newly acquired evidence confirms an old spinal fracture, offer an opinion as to whether the Veteran's lumbar spine DJD is at least as likely as not related to her service, including the two documented lumbar spine injuries.

j.  If no low back disability is found to be related to service, indicate whether any such disability, including a congenital condition, preexisted service and worsened therein, including secondary to the two back injuries. 

k.  Acknowledging the Veteran's competent reports of an altered gait, offer an opinion as to whether her low back disability, DDD or DJD, is related to or aggravated by her right knee disability.  

l.  Provide rationale for all opinions expressed.

m.  If an opinion cannot be expressed without resorting to speculation, indicate in the record what evidence could be obtained to aid in providing such an opinion or discuss why a more definitive response cannot be provided.

3.  Review the examination report to ensure it complies with the above instructions.  If it does not, return it to the examiner for correction.

4.  Thereafter, readjudicate both claims based on all of the evidence of record.  If either claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period to respond before returning the claims file to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


